

117 HR 5014 IH: Anti-Congestion Tax Act
U.S. House of Representatives
2021-08-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5014IN THE HOUSE OF REPRESENTATIVESAugust 13, 2021Mr. Gottheimer (for himself and Mr. Van Drew) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo condition the receipt of certain grants by the Metropolitan Transportation Authority on exempting certain drivers from congestion fees, and for other purposes.1.Short titleThis Act may be cited as the Anti-Congestion Tax Act.2.Condition on receipt of capital investment grants(a)In generalNotwithstanding any other provision of law, the Secretary of Transportation may not award a capital investment grant described in section 5338(d) of title 49, United States Code, to the Metropolitan Transportation Authority for a project in New York State until the Secretary certifies that any vehicle entering the congestion tolling zone using a vehicular crossing known as the Holland Tunnel, the Lincoln Tunnel, or the George Washington Bridge receives an exemption as follows: The vehicle is credited an amount equal to the toll charged to such vehicle for the use of such crossing immediately before entry into the congestion tolling zone from the amount of the congestion toll charged to such vehicle for purposes of entering the congestion tolling zone.(b)Rule of construction for George Washington BridgeFor purposes of subsection (a), a vehicle receives an exemption while crossing the George Washington Bridge if such vehicle is treated in the same manner as a vehicle crossing the Henry Hudson Bridge is treated on the first date on which the congestion toll is charged.(c)Effective dateSubsection (a) shall apply with respect to a grant awarded on or after the first date on which the congestion toll is charged.(d)DefinitionsIn this section, the following definitions apply:(1)Congestion tollThe term congestion toll means a toll charged for entry into or remaining in the congestion tolling zone.(2)Congestion tolling zoneThe term congestion tolling zone means any roadways, bridges, tunnels, approaches, or ramps that are located within, or enter to, the geographic area in the borough of Manhattan south of and inclusive of Sixtieth Street to the extent practicable, but does not include the Franklin D. Roosevelt Drive.3.Credit for certain congestion tolls(a)In generalSubpart B of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by adding after section 30D the following new section:30E.Certain congestion tolls(a)In generalThere shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the sum of any congestion toll (as such term is defined in section 2(d) of the Fairness for Commuters Act of 2019) paid or incurred during the taxable year by such taxpayer for the use of any qualified vehicular crossing immediately before entry into the congestion tolling zone (as such term is defined in section 2(d) of the Fairness for Commuters Act of 2019).(b)Qualified vehicular crossingFor purposes of this section, the term qualified vehicular crossing means any of the vehicular crossing known as the Holland Tunnel, the Lincoln Tunnel, or the George Washington Bridge.(c)No double benefitThe amount of any deduction or other credit allowable under this chapter for a congestion toll for which a credit is allowable under subsection (a) shall be reduced by the amount of credit allowed under such subsection..(b)Clerical amendmentThe table of sections for such subpart B is amended by inserting after the item relating to section 30D the following new item:Sec. 30E. Certain congestion tolls..(c)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of enactment of this Act.